       Case 5:17-cv-07232-BLF Document 166 Filed 02/05/20 Page 1 of 2




                                                                                     Jason C. Schwartz
                                                                                     Direct: +1 202.955.8242
                                                                                     Fax: +1 202.530.9522
                                                                                     JSchwartz@gibsondunn.com




February 5, 2020



The Honorable Beth Labson Freeman
United States District Judge
United States District Court for the Northern District of California
280 South 1st Street
San Jose, CA 95113

Re:    Bradley et al. v. T-Mobile US, Inc. et al., No. 17-cv-07232-BLF (N.D. Cal.)

Dear Judge Freeman:

We write on behalf of Defendants Amazon.com, Inc. and T-Mobile US, Inc. in response to
Plaintiffs’ proposal for jurisdictional discovery. Pls.’ Jurisdictional Discovery Requests
(“JDR”), ECF No. 165. The Court should deny Plaintiffs’ request.

First, the Court should not permit any jurisdictional discovery at this late juncture for the
reasons discussed at the January 30, 2020 hearing and in Defendants’ reply brief. Tr. 8:24-
13:11, ECF No. 164; Reply 6, ECF No. 155. Plaintiffs waited to seek jurisdictional discovery
until after they filed five deficient pleadings, Defendants briefed three motions to dismiss, and
the Court heard argument on personal jurisdiction. Tr. 9:3-6; Reply 6. Moreover, after filing
their Opposition to Defendants’ motion to dismiss the Fourth Amended Complaint (“FAC”),
Plaintiffs renewed their agreement not to seek discovery until after the Court decides the
motion. Tr. 9:7; Reply 6; see also Dkt. 155-2 at 1 ¶ 3. Finally, jurisdictional discovery is
unnecessary because no “controverted” facts “bear[] on the question of jurisdiction.” Reply 6
(quoting Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008)); see also Tr. 9:16-19.
The allegations in the FAC do not establish the requisite connection between Defendants, this
forum, and Plaintiffs’ claims. Reply 6.

Second, Plaintiffs’ proposal seeks a broad swath of information that has no relevance to the
narrow personal jurisdiction issue before the Court and should also be denied on this basis. Tr.
67:23-68:3 (The Court: “[I]f [Plaintiffs’ proposal] is too far ranging, that’s grounds to deny it
as well.”). The only fact relevant to the jurisdictional analysis is whether Defendants directed
age-targeted ads to Californians for video and sound production jobs in California for which
Plaintiff Haynie claims to be interested and qualified—and this was the sort of request that
Plaintiffs’ counsel proposed to the Court at argument. See Tr. 30:17-31:2 (referring to ads
“targeted to ... Berkeley and ten miles from Berkeley”). But Plaintiffs do not limit their
requests to ads of that character. Instead, they request all employment ads displayed to
        Case 5:17-cv-07232-BLF Document 166 Filed 02/05/20 Page 2 of 2




The Honorable Beth Labson Freeman
February 5, 2020
Page 2



Facebook users in California, including “advertisement[s] that targeted users in the entire
United States.” JDR No. 1 (emphasis added). The Court has made clear, however, that “a
nationwide advertising campaign is not enough for personal jurisdiction in a particular state.”
Tr. 27:20-21. Nor do Plaintiffs limit the ads to video and sound production jobs. Plaintiffs also
overreach by requesting non-age-restricted ads. See JDR No. 1 (emphasis added). 1 Plaintiff
Haynie’s claims plainly do not arise out of non-age-restricted Facebook ads.

Finally, Plaintiffs do not even limit their proposal to advertising. Instead, they ask for
documents showing “each position at Defendants that Defendants . . . identified on any web
site . . . to which the advertisements responsive to Request No. 1 linked.” JDR No. 3. In
practical terms, this would require compilation of all of the positions Defendants posted on
their employment websites for the year before this suit was filed, even if those positions were
never the subject of age-targeted advertising and have nothing to do with the positions in which
Plaintiff Haynie claims an interest. As the Court observed, Plaintiffs’ theory for imposing
advertising liability based on ads unrelated to the jobs in which Plaintiff Haynie had an interest,
articulated for the first time at the hearing, “[i]s pretty attenuated.” Tr. 26:14. Information
about every available job has not been the subject of prior discovery requests, is wildly
overbroad, and may simply be infeasible to produce. Moreover, given the broad scope of
Plaintiffs’ requests, it would take at least 30 days to produce whatever information may be
reasonably available.

Respectfully,

GIBSON, DUNN & CRUTCHER LLP                              DAVIS WRIGHT TREMAINE LLP


/s/ Jason C. Schwartz                                    /s/ Stephen M. Rummage
Jason C. Schwartz                                        Stephen M. Rummage
Counsel for Amazon.com, Inc.                             Counsel for T-Mobile U.S., Inc.




 1
     Defendants have never agreed to produce non-age-restricted Facebook ads, and Plaintiffs’
     suggestion otherwise is inaccurate. See Tr. 30:25-31:14 (stating that Defendants “have agreed to
     produce . . . every job ad that was sent from the Defendant[s’] career websites on Facebook from
     December 2016 to the present”). In fact, Defendants only agreed that—after the Court rules on the
     motion to dismiss—they would not “object to producing copies of any age-restricted ads that they
     published on Facebook since December 20, 2016, to the extent such ads exist and remain in
     Defendants’ possession.” Dkt. 155-2 at 2 ¶ 6 (emphasis added).
